DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-26 in the reply filed on 10/5/21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2013/155061 (cited by applicant), or Tibbles et al. (US 2003/0216263).
With respect to claim 1, a method of treating a wellbore for filter cake removal, comprising: providing a reactive treatment fluid comprising a viscoelastic surfactant (VES) into a wellbore in a subterranean formation to attack filter cake in the wellbore; and attacking the filter cake via the reactive treatment fluid. See WO’061 pars. [0073-0075]. See Tibbles et al. abstract, [0025], [0056]. 


With respect to claim 3, wherein the filter cake is formed from solids in drilling fluid, and wherein attacking the filter cake comprises dissolving at least a portion of the filter cake. See WO’061 pars. [0073-0075]. See Tibbles et al. abstract, [0025], [0056]. 

With respect to claim 4, comprising removing at least a portion of the filter cake from the wellbore via the attacking of the filter cake with the reactive treatment fluid. See WO’061 pars. [0073-0075]. See Tibbles et al. abstract, [0025], [0056]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 5-8 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tibbles et al. alone.
With respect to claim 5, wherein the reactive treatment fluid comprises a reactive breaker comprising an oxidizing salt. The reference teaches the reactive VES fluid placed first, followed by the attacking breaker. See Tibbles et al. abstract, [0025], [0056]. It would have been considered obvious for the reactive fluid to comprise both the VES and the breaker in order to provide a single treatment fluid as needed. 

With respect to claim 6, wherein the filter cake comprises polymer, and wherein the reactive breaker breaks the polymer. See Tibbles et al. abstract, [0025], [0056].

With respect to claim 7, wherein the reactive treatment fluid comprises a VES gel [0017], [0021].

With respect to claim 8, wherein gelling performance of the VES gel promotes retention of the oxidizing salt in the reactive treatment fluid for breaking the 

With respect to claim 24, wherein the reactive treatment fluid comprises an inverting surfactant encapsulated in an encapsulating material that degrades at temperature of the subterranean formation [0025], [0056].

With respect to claim 25, wherein the filter cake comprises an oil-based filter cake formed from oil-based drilling fluid [0025], [0056].

With respect to claim 26, comprising: degrading the encapsulating material to release the inverting surfactant; and inverting the oil-based filter cake with the inverting surfactant, wherein the inverting surfactant comprises an hydrophile-lipophile balance (HLB) of at least 12 [0025], [0056]. Although silent as to the HLB number comprised by the surfactant, such number is considered an obvious property of the surfactant. 

Claims 5-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO’061 alone.
With respect to claim 5, wherein the reactive treatment fluid comprises a reactive breaker comprising an oxidizing salt. The reference teaches the reactive VES fluid placed first, followed by the attacking breaker. See WO’061 [0073-0075]. It 

With respect to claim 6, wherein the filter cake comprises polymer, and wherein the reactive breaker breaks the polymer. See [0073-0075]. 

With respect to claim 7, wherein the reactive treatment fluid comprises a VES gel [0026], [0070].

With respect to claim 8, wherein gelling performance of the VES gel promotes retention of the oxidizing salt in the reactive treatment fluid for breaking the polymer in the filter cake at an end portion of a lateral of a horizontal portion of the wellbore [0026], [0070]. Although a horizontal portion is not shown, it would be considered obvious to break the polymer in the filter cake at an end portion of a lateral of a horizontal portion of the wellbore

With respect to claim 9, wherein the reactive treatment fluid comprises an acid- generating material to facilitate attacking the filter cake in the wellbore, and wherein attacking the filter cake comprises forming acid from the acid-generating material and attacking the filter cake with the acid [0073-0075].

With respect to claim 10, wherein the reactive treatment fluid comprises a VES gel, and wherein forming the acid lowers viscosity of the VES gel [0026], [0070].

With respect to claim 11, wherein the filter cake comprises a weighting agent from a drilling fluid, and wherein attacking the filter cake comprise dissolving the weighting agent via the acid [0073-0075].

With respect to claim 12, wherein the weighting agent comprises calcium carbonate, bentonite, barite, ilmenite, or manganese tetroxide, or any combinations thereof [0073-0075].

With respect to claim 13, wherein the weighting agent comprises calcium carbonate [0073-0075].

With respect to claim 14, wherein forming the acid comprises forming the acid from the acid-generating material via heat from the subterranean formation [0073-0075].

With respect to claim 15, wherein forming the acid comprises releasing the acid from the acid-generating material, wherein the acid-generating material comprises solid particles that degrade in the wellbore due to temperature of the subterranean formation to release the acid, and wherein particle size of the solid particles is in a range of 20 microns to 2 millimeters (mm) [0073-0075]. Although the particle size is not mentioned, such a feature would be considered obvious to the person of ordinary skill according to the needs of the user. 

With respect to claim 16, wherein the acid-generating material comprising the solid particles comprise polylactic acid (PLA), poyglycolic acid (PGA), an orthoester, or polyanhydride, or any combinations thereof [0073-0075].

With respect to claim 17, wherein the acid-generating material comprises an ester, and wherein forming the acid comprises hydrolyzing the ester to generate the acid [0073-0075].

With respect to claim 18, wherein the ester comprises carboxylic acid [0073-0075].

With respect to claim 19, wherein the acid-generating material comprises a combination of ammonium salt and an oxidizing salt, and wherein forming the acid comprises oxidizing ammonium of the ammonium salt with the oxidizing salt [0073-0075].

With respect to claim 20, wherein the oxidizing salt comprises bromate [0073-0075]. Although the bromate is not explicitly stated, it is a well-known oxidizing salt and would have been considered obvious to use.

With respect to claim 21, wherein forming the acid comprises releasing the acid from the acid-generating material [0073-0075].

With respect to claim 22, wherein the forming the acid comprises releasing hydrogen ions (H*) from the acid-generating material [0073-0075].

With respect to claim 23, wherein the acid-generating material is neutral in the reactive treatment fluid at Earth surface prior to providing the reactive treatment fluid into the wellbore [0073-0075]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        10/22/2021